895 F.2d 1412
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Noah Leroy FANSLER, Petitioner-Appellant,v.CORRECTIONS CABINET, Attorney General of Kentucky,Respondents-Appellees.
No. 89-5717.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1990.

Before MERRITT, Chief Judge, NATHANIEL R. JONES and RYAN, Circuit Judges.

ORDER

1
Noah Leroy Fansler, a pro se Kentucky state prisoner, appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Fansler entered a guilty plea to two counts of second degree burglary and being a first degree persistent felony offender;  he received a ten year sentence.  He filed this petition to challenge the calculation of his sentence by the Kentucky Corrections Cabinet.


3
Upon consideration, we conclude that this petition was properly dismissed.  Ky.Rev.Stat. Sec. 533.060(2) was properly applied to petitioner's sentence.  Application of this statute is an administrative duty of the Corrections Cabinet, according to the Kentucky Supreme Court.   See Riley v. Parke, 740 S.W.2d 934, 936 (Ky.1987).  Federal courts will not review a state court's interpretation of its own laws in a habeas action.   Hutchison v. Marshall, 744 F.2d 44, 46 (6th Cir.1984), cert. denied, 469 U.S. 1221 (1985).


4
Accordingly, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.